DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following minor informalities:
Claim 1, lines 3-4: the examiner suggests changing “formed in with a first width in a width direction” to --formed with a first width in a width direction--.
Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (JP 2006-127730).
In regard to claim 18, Morita et al. discloses a magnetic tape (see Figures 1 & 2) on which a servo pattern is recorded (see abstract) by a magnetic gap in a recording surface of a servo write head (as shown).
Note: the limitation “the recording surface having a first region and a second region, the first region being formed in with a first width a width direction and .
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Morita et al. discloses: in regard to claim 1, a servo write head, comprising: a recording surface that has a first region and a second region, and records a servo pattern on a magnetic tape by a magnetic gap, the first region being formed in with a first width in a width direction and corresponding to a position where the magnetic gap is provided in a longitudinal direction perpendicular to the width direction (see Figures 1 & 2).
However, Morita et al. does not disclose: in regard to claim 1, the second region being formed with a second width narrower than the first width and corresponding to a position where no magnetic gap is provided in the longitudinal direction. This limitation distinguishes claim 1 from the prior art and renders claim 1 patentable over the prior art of record.
Claims 16 & 17 have similar distinguishing limitations as claim 1.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Saliba (US 2001/0015870) discloses azimuth tracks calling for rotating a head having perpendicular (longitudinal) heads between two azimuth track formats and the longitudinal format position.
Komori et al. (US 2010/0073816) discloses a magnetic head comprising multiple indentations that are observed in a surface topographic image viewed by a scanning probe microscope on a surface of sliding contact with a magnetic tape.
Yamaga et al. (US 2021/0056986) discloses a recording medium wherein magnetic gaps of respective head blocks are arranged, aligned on an axis parallel to the longitudinal direction of a servo write head, and respective head blocks are magnetically separated from each other and are configured to be capable of recording different types of servo patterns in two or more servo bands at the same time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688